DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, and species 2 in the reply filed on 09/28/2020 is acknowledged.
Given the fact that the Examiner was unable to find the species 2 in the prior art, the other species were rejoined and examined for patentability.


Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.


Claim Objections
Claims 2, 3, 5-9, and 12 are objected to because of the following informalities:  
In claim 2, the phrase “the traction elements” (two instances) is objected to grammatically.  This objection can be overcome by changing the phrase to “the one or more traction elements” which is how the claim will be interpreted.

In claim 3, the phrase “the traction elements” (two instances) is objected to grammatically.  This objection can be overcome by changing the phrase to “the one or more traction elements” which is how the claim will be interpreted.
In claim 3, the phrase “, wherein the” is objected to grammatically.  This objection can be overcome by changing the phrase to “, and wherein the” which is how the claim will be interpreted.
In claim 5, the phrase “the traction elements” (one instance) is objected to grammatically.  This objection can be overcome by changing the phrase to “the one or more traction elements” which is how the claim will be interpreted.
In claim 6, the phrase “the traction elements” (three instances) is objected to grammatically.  This objection can be overcome by changing the phrase to “the one or more traction elements” which is how the claim will be interpreted.
In claim 8, the phrase “the inner layers” is objected to grammatically.  This objection can be overcome by changing the phrase to “the one or more inner layers” which is how the claim will be interpreted.
In claim 9, the phrase “, optionally wherein the hydrogel material includes a polyurethane hydrogel” is objected to grammatically because this option is listed in the Markush group earlier in the claim.  This objection can be overcome by deleting this phrase, which is how the claim will be interpreted.
.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations of “an outsole component on a side of the article of footwear, wherein the side is configured to be ground facing” and “one or more traction elements on the side of the article of footwear” render the claim indefinite because the outsole component cannot be part of the article of footwear and “on” the article of footwear.  Additionally, traction elements cannot be “on the side of the article of footwear” and also be part of the article of footwear.  Lastly, it is unclear where the traction elements are located vis-à-vis the outsole component.  This rejection can be overcome by changing claim 1 to be the following language, which is how the claim will be interpreted:
“An article of footwear, comprising:

In claim 2, the limitations that “the externally facing layer is disposed in an area of the article of footwear separating the traction elements” renders the claim indefinite because the externally facing layer is part of the article of footwear and separate from the footwear.  Additionally, it is unclear how one can have an “area” without the component to which this area is referring.  This rejection can be overcome by changing the claim to read “wherein the layered material is disposed on the backing plate in an area separating the one or more traction elements”
In claim 2, the phrase “wherein the traction elements are not located in the same region as the externally facing layer” renders the claim indefinite because it is unclear where the “region” is located or what component has the “region”.  This rejection can be overcome by changing the phrase to “wherein the traction elements are not located in the same region of the backing plate as the externally facing layer”.
In claim 3, the limitations “wherein the article of footwear includes a toe region, a midfoot region, and a heel region, wherein the layered material is disposed in the midfoot region” renders the claim indefinite because it is unclear if the regions are 
In claim 4, the phrase “wherein the layered material is not disposed on a tip of the traction element configured to be ground facing” renders the claim indefinite because it is unclear which of the one or more traction elements are “the traction element”.  This rejection can be overcome by changing the phrase to “wherein the layered material is not disposed on a tip of the one or more traction elements that are ground facing” which is how the claim will be interpreted.
In claim 6, the limitations that the one or more “traction elements are integrally formed with the outsole component, the traction elements are affixed to the article of footwear adjacent the outsole component, or the traction elements are removable traction elements” renders the claim indefinite because since the layered material is comprised within the outsole component in claim 1, it is unclear if the layered material comprises traction elements or if the traction elements and layered material are separate materials as is also suggested in claim 1.  Additionally, the traction elements are part of the article of footwear, and therefore they cannot be affixed to the article of footwear.  This rejection can be overcome by changing the phrase to the one or more “traction elements are integrally formed with the backing plate or the one or more traction elements are removable attached to the backing plate” which is how the claim will be interpreted.

In claim 13, the limitations that the thermoplastic hot melt adhesive material comprises “a low processing temperature polymeric composition” is a term of degree that renders the claim indefinite.  It is unclear what would be considered a “low processing temperature”; furthermore, all of the potential properties that said low processing temperature may exhibit in the claim are all alternatives, and therefore a single property could be selected that would not clarify what is meant by this term.
In claim 14, the limitations of “the tie material comprises” lack antecedent basis in the claims.  This rejection can be overcome by changing the phrase to “the tie layer includes a tie material comprising” which is how the claim will be interpreted.


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Applicants’ claims would be in condition for allowance if the changes suggested in the objection and 112(b) sections above were adopted. 


The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the structure being suggested is US 2017/0251751; however, the tie layer in that application for attaching the hydrogel layer to the outsole of 
This Examiner disagrees with the conclusions of the Written Opinion of the IPRP as all thermoplastic elastomers are not inherently hot melt adhesives.  This is a clearly erroneous determination by the IPRP as there is no evidence to come to this conclusion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796